      CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          COURT FILE NO.: _______________


 Susanne Polzin, on behalf of herself and all
 others similarly situated,
                                                    CLASS ACTION COMPLAINT
                    Plaintiff,
 v.                                                   JURY TRIAL DEMANDED

 EquityExperts.org Midwest LLC,

                 Defendant.


                                   INTRODUCTION

1.    This action arises out of Defendant’s violations of the Fair Debt Collection Practices

      Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”). Defendant has left multiple telephonic

      messages to Plaintiff in which Defendant, a debt collector, fails to state the calls

      were from a debt collector, in violation of 15 U.S.C. §§ 1692d, 1692d(6), 1692e,

      and 1692e(11).

                                    JURISDICTION

2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C.

      § 1692k(d).

3.    Venue is proper in this District because Plaintiff resides here, the acts and

      transactions occurred here, and Defendant transacts business here.




                                            1
     CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 2 of 10



                                       PARTIES

4.   Plaintiff, Susanne Polzin (hereinafter “Plaintiff”), is a natural person who resides in

     the City of New Brighton, County of Ramsey, State of Minnesota, and is a “consumer”

     as that term is defined by 15 U.S.C. § 1692a(3).

5.   Defendant, EquityExperts.org Midwest LLC (hereinafter “Defendant”), is a

     Business Corporation, organized under the laws of Minnesota, registered at the

     following address: 1660 S. Highway 100, STE 500A, St. Louis Park, MN 55416, and

     a home office address of 2391 Pontiac Road, Auburn Hills, MI 48326.

6.   Defendant is engaged in the collection of debts from consumers using the mail and

     telephone. Defendant regularly attempts to collect consumer debts alleged to be due

     to another. Defendant is a “debt collector” as that term is defined by 15 U.S.C. §

     1692a(6).

                            FACTUAL ALLEGATIONS

7.   Plaintiff allegedly incurred a financial obligation with the Innsbruck Park

     Townhomes HOA, Inc., which is a creditor as the term is defined by 15 U.S.C. §

     1692a(4).

8.   The alleged debt was for Home-Owner Association Fees and is primarily for

     personal, family or household purposes, which is a “consumer debt,” as that term is

     defined by 15 U.S.C. § 1692a(5).

9.   Sometime prior to April 2018, the alleged debt was consigned, placed, sold,

     assigned or otherwise transferred to Defendant for collection.



                                            2
      CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 3 of 10



10.   From April 2018 to September 2018 Plaintiff received numerous voicemail

      messages on her answering service in which Defendant failed to state the calls were

      from a debt collector, in violation of 15 U.S.C. §§ 1692d, 1692d(6) and 1692e, and

      1692e(11).

11.   Specifically, Plaintiff received a voicemail from Defendant’s agent “Ken” that left

      a scripted voicemail message, which stated:

         a. “Good afternoon, this message is for Susanne Polzin. My name is Ken with

            Equity Experts, please give us a call at 855-321-3973.”

12.   Specifically, on April 26, 2018 Defendant’s agent “Candice” left a scripted

      voicemail message, which stated:

         a. “Hi, this message is for Susanne. This is Candice with Equity Experts.

            Please give me a call at (855) 321-3973. Thank you.”

13.   On May 17, 2018, unsure of the purpose of Defendant’s numerous voicemail

      messages, Plaintiff called Defendant.

14.   On May 19, 2018, Plaintiff received another voicemail message stating:

         a. “This message is for Susanne Polzin. My name is Cecilia with Equity

            Experts. Please give me a call in regards to your HOA. (855) 321-3973.”

15.   On July 31, 2018, unsure of the purpose of Defendant’s numerous voicemail

      messages, Plaintiff called Defendant.

16.   On September 31, 2018, Plaintiff received an answering machine message stating:

         a. This message is for Susanne Polzin. This is Cecilia with Equity Experts in

            regards to your HOA. Please give me a call back at (855) 321-3973.”

                                              3
      CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 4 of 10



17.   On information and belief, Plaintiff received a number of similar messages.

18.   It is the policy and practice of Defendant to leave voicemail messages that do not

      state the purpose of the call or that Defendant is a debt collector in violation of 15

      U.S.C. §1692e, 1692e(11) and 1692f.

19.   Defendant’s failure to disclose that it was a debt collector, was an unfair and

      deceptive attempt to collect this debt, which materially misled Plaintiff as to who

      was calling, and which affected and frustrated Plaintiff’s ability to intelligently

      respond to this collection call.

20.   Plaintiff suffered actual damages in the form of misunderstanding, confusion and

      concern as to who was communicating with her and why after hearing the vague

      messages left by Defendant.

                                   CLASS ALLEGATIONS

21.   Plaintiff brings this action individually, and as a class action on behalf of all

      Minnesota consumers from whom Defendant attempted to collect consumer debts

      by leaving the same or similar scripted or automated collection telephone voicemail

      messages described herein that failed to disclose that Defendant was a debt

      collector. The class period begins one year prior to the filing of this class action

      complaint to the present.

22.   Defendant regularly engages in debt collection using the same or similar form

      collection telephone messages it left for the Plaintiff in its attempts to collect from

      other consumers.



                                             4
      CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 5 of 10



23.   The class is so numerous that joinder of all members is impracticable. Although the

      precise number of Class members is known only to Defendant, Plaintiff avers upon

      information and belief that Defendant has left more than 50 scripted or automated

      collection messages similar to those left for Plaintiff on other Minnesota consumer’s

      voicemail answering services. Accordingly, Plaintiff estimates that the class size

      numbers is more than 50 Minnesota consumers whose identifying information is

      known to Defendant.

24.   Plaintiff’s claims are typical of the claims of the Class. Common questions of law

      or fact raised by this class action complaint affect all members of the Class and

      predominate over any individual issues. Common relief is therefore sought on

      behalf of all members of the Class. A class action is superior to other available

      methods for the fair and efficient adjudication of this controversy.

25.   The prosecution of separate actions by individual members of the Class would

      create a risk of inconsistent or varying adjudications with respect to the individual

      members of the Class, and a risk that any adjudications with respect to the individual

      members of the Class would, as a practical matter, either be dispositive of the

      interests of other members of the Class not a party to the adjudication, or

      substantially impair or impede their ability to protect their interests.

26.   Defendant has acted or refused to act on the grounds generally applicable to the

      Class, thereby making appropriate final injunctive relief or corresponding

      declaratory relief with respect to the Class as a whole.



                                             5
      CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 6 of 10



27.   A class action is a superior method for the fair and efficient adjudication of this

      controversy.   The interest of Class members in individually controlling the

      prosecution of separate claims against Defendant is slight because the maximum

      statutory damages are limited to up to $1,000.00 under the FDCPA. Management

      of the Class claims is likely to present significantly fewer difficulties than those

      presented in many individual claims. The identities of the Class members may be

      obtained from Defendant’s records.

28.   Plaintiff will fairly and adequately protect and represent the interest of the Class.

      The management of the class action proposed is not extraordinarily difficult, and

      the factual and legal issues raised by this class action complaint will not require

      extended contact with the members of the Class because Defendant’s conduct was

      perpetrated on all members of the Class, and will be established by common proof.

      Moreover, Plaintiff has retained counsel experienced in actions involving class

      actions and consumer protection laws, including the FDCPA.

                                      TRIAL BY JURY

29.   Plaintiff is entitled to and hereby demands a trial by jury. U.S. Const. amend. VII;

      Fed. R. Civ. P. 38.

                                    CAUSE OF ACTION

                                           COUNT I

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT –

                                   15 U.S.C. § 1692 et. seq.



                                            6
      CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 7 of 10



30.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.    The foregoing acts and omissions of Defendant

      constitute numerous and multiple violations of the FDCPA, including, but not

      limited to each and every one of the above-cited provisions of the FDCPA, 15

      U.S.C. § 1692 et. seq.

31.   Each telephone message described herein was a “communication” within the

      meaning of 15 U.S.C. §§ 1692d(6) and 1692e. Foti v. NCO Financial Systems, 424

      F.Supp.2d 643, 669 (S.D.N.Y. 2006); Hosseinzadeh v. M.R.S. Associates, Inc., 387

      F.Supp.2d 1104, 1112, 1118 (C.D.Cal. 2005); Joseph v. J.J. MacIntyre Cos., 281

      F.Supp.2d 1156 (N.D.Cal. 2003); Stinson v. Asset Acceptance, LLC,1:05cv1026

      WL 1647134, 2006 U.S. Dist. LEXIS 42266 (E.D. Va., June 12, 2006); Belin v.

      Liton Loan Servicing, LP, 8:06-cv-760-T-24 EAJ, 2006 U.S. Dist. LEXIS 47953

      (M.D.Fla., July 14, 2006). See Baker, 554 F.Supp.2d at 949–50; Ostrander v.

      Accelerated Receivables, No. 07–CV–827C, 2009 WL 909646, at *6 (W.D.N.Y.

      Mar.31, 2009) (holding that “[a] telephone message that merely states the name of

      a person to contact and a telephone number at which to reach that person does not

      provide meaningful disclosure” and states a claim under both § 1692d(6) and §

      1692e(11)).

32.   The foregoing acts and omissions of Defendant constitute numerous and multiple

      violations of the FDCPA, including but not limited to each and every one of the

      above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et. seq.



                                           7
      CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 8 of 10



33.   As a result of Defendant’s violations of the FDCPA, Plaintiff has suffered and is

      entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages

      pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs,

      pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that relief be granted as follows:

34.   That an order be entered certifying the proposed Class under Rule 23 of the Federal

      Rules of Civil Procedure and appointing Plaintiff and her counsel to represent the

      Class;

35.   That an order be entered declaring that Defendant’s actions as described above are

      in violation of the FDCPA;

36.   That judgment be entered against Defendant for statutory damages pursuant to 15

      U.S.C. § 1692k(a)(2)(A) and (B);

37.   That the Court award costs and reasonable attorney’s fees pursuant to 15 U.S.C.

      § 1692k(a)(3); and

38.   That the Court grant such other and further relief as may be just and proper.




                                            8
     CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 9 of 10



Dated: January 24, 2019.          Respectfully submitted,

                                  By: s/Mark L. Vavreck

                                   Mark L. Vavreck, Esq.
                                   Attorney I.D. #: 318619
                                   GONKO & VAVRECK, PLLC
                                   Designers Guild Building
                                   401 North Third Street, Suite 600
                                   Minneapolis, MN 55401
                                   Telephone: (612) 659-9500
                                   Facsimile: (612) 659-9220

                                  Thomas J. Lyons, Jr., Esq.
                                  Attorney I.D. #: 249646
                                  CONSUMER JUSTICE CENTER, P.A.
                                  367 Commerce Court
                                  Vadnais Heights, MN 55127
                                  Telephone: (651) 770-9707
                                  Facsimile: (651) 704-0907
                                  Email: tommy@consumerjusticecenter.com

                                   ATTORNEYS FOR PLAINTIFF




                                     9
CASE 0:19-cv-00175-JNE-LIB Document 1 Filed 01/24/19 Page 10 of 10
